EASTERLY, Associate Judge,
concurring in part and dissenting in part.
I concur with the majority opinion in all respects but one: in my view, Mr. Vines’s two destruction of property convictions should merge. The majority opinion holds that merger of Mr. Vines’s two convictions is not required both because there were “two distinct collisions” and because Mr. Vines collided with “two separate vehicles and two separate victims.” This holding is unsupported by the facts and by the law.
The determination that there were “two distinct collisions” is unsupported by a record that, contrary to the majority opinion’s characterization, is not at all “murky regarding the exact order of events during these collisions.” Instead, as set forth in more detail below, the record establishes that Mr. Vines caused one multi-car accident when he drove through a red light and collided in quick succession with two vehicles that had the right of way and were contemporaneously moving through the intersection.1 There was no “fork in the road” for Mr. Vines — that is, some opportunity for him to make a choice not to hit the second car after he had hit the first — that demarks “two distinct collisions” and thereby authorizes double punishment.
Even so, to start with these facts is to begin the merger analysis in the wrong place. The Double Jeopardy clause pro*1182hibits multiple punishments for the same legislatively defined offense. This begs the question: as set forth in D.C.Code § 22-303 (2001), what are the elements of the crime of destruction of property? Is this offense defined as an injury-to-individual-property-interests crime as the majority opinion asserts? The plain language of the statute provides no support for such a construction, and neither does the assortment of citations to dictionary definitions, other provisions of the D.C.Code, and in-apposite case law to which the majority opinion cites. Furthermore, the majority opinion declines to follow two decisions from this court—Carter v. United States, 531 A.2d 956, 964 (D.C.1987), abrogated on other grounds by McCrae v. United States, 980 A.2d 1082 (D.C.2009), and Johnson v. United States, 883 A.2d 135, 144-45 (D.C. 2005)—that make it clear that the crime of destruction of property has not been interpreted by this court with individual property interests in mind. Rather, in both Carter and Johnson, this court held that, when a defendant simultaneously causes damage to two vehicles owned by different people, this act of destruction supports only a single punishment. Johnson, 883 A.2d at 144-45; Carter, 531 A.2d at 964.
The majority opinion effectively overrules Carter and Johnson — something this panel is not empowered to do. See M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971) (“As a matter of internal policy, we have adopted the rule that no division of this court will overrule a prior decision of this court ... and that such result can only be accomplished by this court en banc.”). In so doing, the majority opinion muddles our law on merger. And last but not least, it upholds a violation of Mr. Vines’s rights under the Double Jeopardy Clause. Accordingly, I dissent from the majority opinion’s holding on merger.
I. The Evidence at Trial Regarding the Collision
Three witnesses testified at trial about the collision of Mr. Vines’s Cadillac Esca-lade with two vehicles at the intersection of 19th and Pennsylvania, N.W.: the police officer who pursued Mr. Vines in a car chase down Pennsylvania Avenue, Officer Robert Ferretti, and the drivers of the two cars that were hit, Ms. Sharon Garrett and Ms. Laura May.2
Officer Ferretti was arguably the witness with the best vantage point of the accident; at the beginning of the multi-block car chase, he was “[rjight behind” the SUV, only “[a] car’s length” away, and he remained “behind the vehicle from start to finish.” Officer Ferretti testified that he was pursuing Mr. Vines’s SUV down Pennsylvania Avenue N.W. when it ran a red light at 19th Street and drove into traffic that had the right of way:
[At] 19th Street I remember specifically he had a red light, and the vehicle — I mean [he] had the red light on Pennsyl*1183vania Avenue. But 19th Street is a one-way, so the vehicles were traveling south on 19th Street. It’s one way south. So all the vehicles were going down south. And they had the green light, where the Escalade traveled through the 19th Street intersection, causing — he struck two vehicles, causing an accident — causing an accident in that intersection.
When asked to specify precisely how the SUV had struck the cars in the intersection, Officer Ferretti testified that “from what [he could] remember, [he thought] [Mr. Vines’s] ■ vehicle hit the back of one car and the front of another.” Officer Ferretti estimated that Mr. Vines “picked up speed” as he approached the intersection and was driving at approximately “35, 40 miles per hour” just before the accident.
Ms. Garrett and Ms. May corroborated that they were each hit by the SUV just after their light turned green and they drove into the same intersection at 19th Street and Pennsylvania Avenue, N.W. Ms. Garrett testified: “The light changed in the direction of which I was going. It changed to green, ánd I proceeded through the intersection, and a truck hit my truck.” Ms. Garrett noted that there were other cars in the intersection, and that after the SUV hit her car, it continued forward and hit Ms. May’s vehicle, which was immediately to Ms. Garrett’s left. Ms. May similarly testified, “I was sitting still at a red light at the corner of 19th and Pennsylvania, and the light turned green. I hesitated a moment, pulled into the intersection, and was struck.” The incident “took [her] by surprise” and she “didn’t really see anything. [She] just pulled into the intersection, [and] felt an impact....”
II. Merger Analysis
At the outset of its merger discussion, the majority opinion correctly acknowledges that the Double Jeopardy Clause prohibits multiple punishments for the same offense. Owens v. United States, 497 A.2d 1086, 1095 (D.C.1985); see also North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), overruled on other grounds by Alabama v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989). But the majority opinion quickly loses its way by announcing that Mr. Vines’s two destruction of property convictions fall into two purported exceptions to that rule, without explaining the framework this court has established to determine if Double Jeopardy protections are implicated and merger is required.
The majority opinion’s assertions notwithstanding, there is no categorical rule that, regardless of the particular offense charged, multiple punishments are permitted whenever a court can discern separate “victims.” Instead, the place to begin when examining whether multiple punishments are permitted for a single offense are the elements of that offense. See Ladner v. United States, 358 U.S. 169, 173-76, 79 S.Ct. 209, 3 L.Ed.2d 199 (1958) (to determine whether petitioner could be required to serve consecutive sentences for wounding two federal officers by firing a shotgun once in their direction, the Supreme Court examined the elements of assaulting a federal officer in the federal criminal code to determine whether the statute was drafted to protect individual federal officers); cf. Owens, 497 A.2d at 1095 (whether imposition of consecutive sentences for the same act violates the Double Jeopardy clause depends on the intent of the legislature). If the legislature has expressly defined the “unit of prosecution” in reference to individuals, Ladner, 358 U.S. at 173-76, 79 S.Ct. 209; Speaks v. United States, 959 A.2d 712, 716-17 (D.C.2008)—or, as the majority opinion posits in this case, individual prop*1184erty interests — we allow punishment to be imposed on that basis.3 See Briscoe v. United States, 528 A.2d 1243, 1245 (D.C. 1987) (“[W]e must determine whether the Council of the District of Columbia [or Congress] intended to permit multiple punishments” for the same activity “at the same time and at ... the same place.”). But if the legislature has not defined the “unit of prosecution” in reference to individuals, then the number of persons affected by the criminal conduct has no bearing on the number of sentences a person convicted of that offense may receive.4
*1185Moreover, in the absence of a clearly-defined unit of prosecution with reference to individuals, we apply the doctrine of lenity and choose “the less harsh alternative.” Murray, 358 A.2d at 320 (citing Ladner, 358 U.S. at 177-78, 79 S.Ct. 209). As this court acknowledged in Murray, 358 A.2d at 320, we are “guided by the principles of Ladner ” in which the Supreme Court stated: “ ‘When [a] choice has to be made between two readings of what conduct [the legislature] has made a crime, it is appropriate ... to require that [the legislature] should have spoken in language that is clear and definite. We should not derive criminal outlawry from some ambiguous implication.’ ” Ladner, 358 U.S. at 177-78, 79 S.Ct. 209 (brackets removed) (quoting United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 221-22, 73 S.Ct. 227, 97 L.Ed. 260 (1952)).5
Thus, when the legislature has been anything less than “clear and definite,” the only way multiple punishments may be imposed for the same offense without violating the Double Jeopardy Clause is if it is possible to identify temporally severable incidents of the same offense, a task performed using a fork-in-the-road or fresh-impulse test. If a fork in the road was presented or a fresh impulse was evident, then the defendant can be said to have acted twice and thus may be punished twice:
Criminal acts are considered separable for purposes of merger analysis when there is “an appreciable period of time” between the acts that constitute the two offenses, or when a subsequent criminal act “was not the result of the original impulse, but of a fresh one.” In evaluating separability of offenses, this court has adopted the so-called “fork-in-the-road” test for determining whether a defendant’s conduct is subject to multiple punishments....
Hanna, 666 A.2d at 853 (citations omitted) (quoting Allen v. United States, 580 A.2d 653, 658 (D.C.1990), and Blockburger v. United States, 284 U.S. 299, 303, 52 S.Ct. 180, 76 L.Ed. 306 (1932)).
Applying this framework to Mr. Vines’s case, there is no legitimate basis for double punishment for destruction of property. One basis for the majority opinion’s holding that double punishment is permitted is that Mr. Vines collided with two cars driven by two different people. The majority opinion asserts that D.C.Code § 22-303 “is generally defined by reference to the individual interests therein.”6 Were this in fact the case, some harsh consequences could result: If a defendant recklessly collided with a car jointly owned by a married couple, he could receive two sentences for that single act; if he collided with a moving van carrying the property of twenty different individuals and that property was damaged, he could receive twenty sentences for that single act. But the majority opinion reads an element into the statute that is not there.
At the time of this incident, D.C.Code § 22-303 (2001) made it a crime whenever *1186a person “maliciously injures ... any public or private property ... not his or her own, of the value of $200 or more.”7 The statute expresses no interest in individual property rights. As written, it does not matter whether one person or one hundred people have an interest in the injured “property.” Instead, as the statute makes clear, the critical elements are that (1) the defendant has no interest in the property (which might give him the right to destroy or injure it if he so chose) and (2) the aggregate value of the damaged property must exceed $200.
The majority opinion concedes that the statute “by its terms” does “not require the government to prove who owned the affected property beyond proving that the defendant did not own it”; nevertheless, it asserts that the statute protects individual property rights. Looking to the “not his or her own” language, the majority opinion asserts that these possessive pronouns somehow “explicitly distinguish between individual interests” of property owners. But this language refers to the defendant and simply acknowledges that an individual charged under D.C.Code § 22-303 (2001) may be male or female.
To buttress its individual property rights interpretation of D.C.Code § 22-303, the majority opinion looks beyond the plain language, but none of the other authority the majority opinion cites supports its statutory interpretation, much less gives a “ ‘powerful indication of the legislative intent’ that the offense be defined ... [by] the property interests injured,” as the majority opinion asserts.8 The majority opinion’s reliance on a different code provision, D.C.Code § 22-3201 (2001) (penalizing theft), that — in contrast to D.C.Code § 22-303 — refers to “property of another,” actually undermines its position. As the Supreme Court has noted, “ ‘[w]here [the legislature] includes particular language in one section of a statute but omits it in another ..., it is generally presumed that [the legislature] acts intentionally and purposely in the disparate inclusion or exclusion.’ ” Keene Corp. v. United States, 508 U.S. 200, 208, 113 S.Ct. 2035, 124 L.Ed.2d 118 (1993) (alteration removed) (ellipsis in original) (quoting Russello v. United States, 464 U.S. 16, 23, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983)). Here, the fact that the legislature has expressly protected individual property interests in another criminal statute but excluded specific language in the destruction of property statute should preclude any reading of “property” in D.C.Code § 22-303 and “property of another” in D.C.Code § 22-3201 in pari materia. See Keene, 508 U.S. at 208, 113 S.Ct. 2035 (noting that courts . generally have a duty to “refrain from reading a phrase into the statute when [the legislature] has left it out”).
Moreover, the majority opinion’s citations to Baker v. United States, 891 A.2d 208 (D.C.2006), and Jackson v. United States, 819 A.2d 963 (D.C.2003), are inap-posite. The issue in Baker was whether graffiti constituted “injury” to property, not whether individual interests in property were protected by the statute, 891 A.2d at 215-16; the issue in Jackson was whether a defendant could be convicted of destruction of property jointly owned by *1187him and his wife, not whether a defendant could be given as many punishments as individual property interests at stake, 819 A.2d at 967.
Lastly, the majority opinion’s recitation of the Black’s Law Dictionary general definition of “criminal damage to property” has no relevance to our task of interpreting the District’s destruction of property statute.9
Not only is merger required under a plain language reading of the statute, we have two decisions from this court that contradict the majority opinion’s individual-property-interest interpretation of D.C.Code § 22-803: Carter, 531 A.2d 956, and Johnson, 883 A.2d 135.
In Carter, this court considered whether merger was required under the destruction of property statute when, as here, the defendant had collided with more than one vehicle. The government conceded that merger of some of the counts was required “since the evidence established that only three collisions caused damage to five cars.” Id. at 964. The court agreed that this was appropriate where the evidence established that appellant had (1) “turned left into a group of parked cars belonging to several police officers” and “smashed into a car owned by Officer Jeffrey Wilson, which in turn was shoved into another car owned by Officer Tanya Blake”; then (2) “turned in a different direction and struck a stop sign, dragging it across the front of a [different] parked car”; and (3) finally “turned into Northeast Drive, ... [where] he collided head-on with a police cruiser,” damaging both the cruiser and the ear he was driving (which did not belong to him). Id. at 958. Subsequently in Johnson, another car collision case, the court held that Carter “controlled,” and that merger of two counts of destruction of property was required in a case where a stolen car and a post office truck were damaged in a single collision. 883 A.2d at 144-45. Again, the government conceded that this was the correct result under D.C.Code § 22-303.
Merger would not have been possible in either Carter or Johnson had the court interpreted the destruction of property statute to protect individual property interests as the majority opinion does in this case. And tellingly, neither after Carter nor after Johnson, did the D.C. Council amend the destruction of property statute to make clear that this court had gotten it wrong and that the Council did intend to protect individual property rights. Thus, under our merger case law generally, and our decisions in Carter and Johnson in particular, merger is required on the record in this case.10
*1188This record gets short shrift, however, as is evident from the majority opinion’s determination that double punishment is also permitted because, using a fork-in-the-road type analysis, Mr. Vines committed two separate criminal acts by causing “two distinct collisions.” Why the majority opinion reaches out to determine that there were two distinct collisions is a mystery — after all, if D.C Code § 22-303 protects individual property rights as the majority opinion asserts, then the timing of the collisions should have no bearing on whether Mr. Vines may receive double punishment. But in any event, no witness testified to that effect. Rather, the testimony from Officer Ferretti, Ms. Garrett, and Ms. May collectively established that Mr. Vines entered the intersection of 19th and Pennsylvania Avenue traveling approximately 35 to 40 miles per hour and hit, in quick succession, two cars moving south; there is nothing in their testimony to suggest that after Mr. Vines hit Ms. Garrett’s car, he reached a fork in the road where he could have avoided hitting Ms. May’s car, but chose to do so.
The majority opinion asserts that Officer Ferretti’s testimony “does not do much to clarify the ambiguity in the record” but seemingly ignores the full narrative of Officer Ferretti’s testimony, which makes clear that he saw Mr. Vines speed up and then run a red light, plowing into moving traffic that had the right of way.11 Instead, the majority opinion relies on Ms. Garrett’s testimony as a foundation for its determination that there were two distinct collisions. At most, Ms. Garrett clarified the order in which Mr. Vines hit the cars that she and Ms. May were driving; in so doing, Ms. Garrett also confirmed that she was in the intersection with Ms. May’s car when Mr. Vines sped through the intersection and hit them, one right after the other. Even looking to Ms. Garrett’s testimony, the record is devoid of any evidence that Mr. Vines’s collision with the two cars in the intersection at the same time were separate events, each the result of its own fresh impulse.12 In short, the record in this case ^ambiguously compels merger of Mr. Vines’s two convictions for destruction of property.
I do not disregard the extreme recklessness of Mr. Vines’s decision to run a red light in downtown D.C. at rush hour, or the seriousness of the injuries he could *1189have caused. He could have killed someone. And, had that happened, I expect he would have been charged with a crime like negligent homicide, which, because of how it is statutorily defined, would have permitted the court to impose punishment for each individual killed. See supra note 3. But thankfully no one was seriously injured,13 and, as destruction of property is currently defined, Mr. Vines may only legitimately receive one sentence for the damage he inflicted to the vehicles driven by Ms. Garrett and Ms. May.

. The witnesses at trial testified that Mr. Vines also hit a mail truck in the same intersection, but that collision was not charged as a separate count of destruction of property.


. Although both women used the possessive pronoun "my” to refer to the vehicles they were driving, neither Ms. Garrett nor Ms. May ever testified that they owned these vehicles and the record at least suggests that others had property interests in them. The government asked Ms. Garrett, "[W]hat type of car did you have[?]” on the date of the accident, and she responded, "I was driving a 2004 Ford Sport Trac.” Ms. Garrett later discussed the money "we paid out” to fix the damage. The government asked Ms. May, "[W]hat type of car were you driving that day?” and she responded, "[a] Honda Accord.” She later testified that she did not know exactly how many miles it had on it at the time of the accident and that "[m]y father used it for business before I had it.”
The majority opinion cites to the indictment, but the charging document is not evidence. The majority opinion also states that "[Ms]. Garrett brought to court receipts” for the repairs she paid for, but the transcript reflects that these purported receipts were excluded from evidence.


. See, e.g., Speaks, 959 A.2d at 716 (holding that one act that injured multiple children could sustain multiple convictions and consecutive sentences because the cruelty to children statute "was intended to protect individual victims”); Ruffin v. United States, 642 A.2d 1288, 1298 (D.C. 1994) (holding that it was "beyond question” that the purpose of "the statutory crimes of murder and AWIK [assault with intent to kill]” is the protection of individuals, and thus "multiple convictions can arise from a single criminal act" if there are multiple victims); Murray v. United States, 358 A.2d 314, 320 (D.C.1976) (holding negligent homicide statute "unambiguously was designed to protect individual victims,” and thus the trial court had the authority to impose consecutive one-year terms of imprisonment on two counts of negligent homicide arising from a single collision).


. The majority opinion repeatedly cites Hanna v. United States, 666 A.2d 845 (D.C. 1995), as authority for its proposition that merger is prohibited whenever more than one person is adversely affected by the defendant’s criminal conduct, but the majority opinion’s reading of Hanna is substantially off the mark. Preliminarily, had Hanna announced such a categorical rule, it should have precluded merger in recent decisions like Kittle v. United States, 09-CF-1586, 2013 WL 2102150, at *13 n. 15 (D.C. May 16, 2013) (merger of two counts of threats required where appellant’s threat to kill "all y’all” was "one act directed at an undifferentiated group of victims”); Hargraves v. United States, 62 A.3d 107, 121 n. 50 (D.C.2013) (Fisher, J., joining the majority) (specifically noting that the fact ”[t]hat the predicate offenses had different victims does not preclude merger on the facts of this case”); and Hampleton v. United States, 10 A.3d 137, 146 (D.C.2010) (Fisher, J.) (merging multiple convictions for possession of a firearm during the commission of a crime of violence that stemmed from the armed robbery of multiple victims).
That Hanna did not intend to announce a total prohibition on merger where multiple individuals are adversely affected by criminal conduct is also evident both from the cases that Hanna cited for this proposition and from the actual analysis of the merger issues presented in Hanna. The court in Hanna cited and ”compare[d]” two cases: Joiner v. United States, 585 A.2d 176 (D.C.1991), and Adams v. United States, 466 A.2d 439 (D.C. 1983). Hanna, 666 A.2d at 855 & n. 13. In Joiner, the court held that the appellant’s six counts of assault with a deadly weapon (ADW) merged when "he fired a single shot in the direction of the group of seven men” and thus committed only one punishable offense. 585 A.2d at 178. Joiner clearly does not support a blanket rule of no merger for "different victims.” In Adams, the court held only that two different crimes (attempted robbery while armed and ADW) against two different victims did not merge. 466 A.2d at 443 n. 3. Not much more can be discerned because the opinion is short on facts identifying either who the different victims were or what the conduct was that was being charged as robbery while armed or ADW.
The resolution of the various merger issues in Hanna further demonstrates that it did not endorse a blanket separate-punishment-for-each-individual-affected rule. It declined to merge two assault charges — not on the basis that there were two separate victims, but rather on the ground that there "were two separate assaults,” i.e., two separate acts, "not a collective assault on the two victims.” 666 A.2d at 855 n. 14 (emphasis added). And, following Joiner, the court in Hanna merged other ADW convictions that were based on a "collective assault.” Id. at 857. The court also merged two counts of burglary based on the invasion of one apartment "because [the] societal interest protected by [the] burglary statute was offended only once.” Id. at 856.
For all of these reasons, Hanna does not provide support for the majority opinion's analysis.


. The Court in Ladner determined that Congress had not clearly defined then 18 U.S.C. § 2254 to protect individual federal officers, and noted that, "[i]f Congress desires to create multiple offenses from a single act affecting more than one federal officer, Congress can make that meaning clear.” 358 U.S. at 178, 79 S.Ct. 209.


. The majority opinion appears to assume that Ms. Garrett and Ms. May owned the cars they were driving; in fact, there is no such testimony in the record. See supra note 2. If an individual’s interest in property were an element of the offense so as to allow multiple punishments for every interest adversely affected, it is curious that the government never asked either Ms. Garrett or Ms. May the critical question, "Who owned the car you were driving?”


. Section 22-303 was amended in 2011 after Mr. Vines’s conviction to change the threshold value for damaged property from $200 to $1000. See D.C.Code § 22-303 (Supp.2012). The remainder of the statute is unchanged.


. When we used this language in Speaks, we were referring to language in the child endangerment statute that expressly identifies the victim of the conduct as the maltreated child. See Spealcs, 959 A.2d at 716-17 (discussing D.C.Code § 22-1101). As discussed above, there is no corresponding language in D.C.Code § 22-303 identifying an individual victim for the crime of destruction of property-


. Indeed, the need to consult this dictionary definition to discern the meaning of the term "property,” a term undefined in the statute but commonly used as a collective, suggests that the majority opinion is unable to discern the intent of the legislature in D.C.Code § 22-303 without turning to outside sources. But as explained above, if the majority opinion discerns any ambiguity in D.C.Code § 22-303, merger is required under the doctrine of lenity. See Murray, 358 A.2d at 320.
To be clear, I do not believe the statute is ambiguous; rather, in my view, the plain language of the statute clearly does not protect individual property rights. Thus, I do not rely on the rule of lenity in the first instance to conclude that merger is required.


. The majority opinion relegates its discussion of Johnson and Carter to a footnote. Its discussion of both cases is confused and appears to undercut its interpretation of D.C.Code § 22-303. Specifically, the majority opinion indicates that whether the multiple counts of destruction of property in these cases merged turned on whether the damage to the various cars had occurred simultaneously. But as noted above, this should not matter if the statute protects individual property rights.
The majority opinion ignores this inconsistency in its logic and, looking to Carter, argues that Mr. Vines’s case is controlled by the counts that did not merge, rather than by the counts that did. But unlike Carter, there is no *1188evidence in the record that Mr. Vines turned different directions or chose a new path in order to hit Ms. Garrett’s and then Ms. May’s car, which were both travelling through the same intersection at the same time. It is the majority opinion's reliance on Carter that is "misplaced.”


. The majority opinion focuses on Officer Ferretti's testimony regarding one question of minimal import: where Mr. Vines's SUV made contact with Ms. Garrett’s and Ms. May’s vehicles. Officer Ferretti was asked "[wjhat side of the vehicle struck what side of the vehicle” and he responded that "[fjrom what [he] remember[ed], [he] thfought] [Mr. Vines’s] vehicle hit the back of one car and the front of another.” But his qualifiers on this tangential point in no way undermine his clear recollection regarding all other details of the accident.


. The government actually charged Mr. Vines with aggravated assault in connection to the injuries allegedly suffered by Ms. May, but because she apparently had inadequate


. Unlike Wages v. United States, 952 A.2d 952 (D.C.2008), which the majority opinion cites in support of its holding, Mr. Vines was not presented with an opportunity to avoid inflicting a second injury. The crime at issue in Wages, Possession of a Firearm during a Crime of Violence, was not clearly defined in relation to individual victims, and thus (like destruction of property, see supra) permitted merger "even when the predicate crimes are perpetrated against different victims.” Id. at 964. But the court determined that merger was not required because Mr. Wages had committed "distinct assaults”: “After shooting [Mr.] Mohamed, [Mr. Wages] reached a ‘fork in the road' where he could have chosen not to shoot and rob [Mr.] Ahmed. Instead, with a fresh impulse, [Mr. Wages] executed a new assault.” Id. *1189documentation of the severity of these injuries, the jury acquitted Mr. Vines of aggravated assault and returned a guilty verdict of simple assault instead.